Title: From John Adams to Oliver Wolcott, Jr., 10 November 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir,
Washington November 10. 1800.

I have received your Letter of the 8th. of this month; and am sorry to find that you judge it necessary to retire from office—Although I shall part with your services as Secretary of the Treasury, with reluctance and regret, I am nevertheless, sensible, that you are the best and the only judge of the expediency of your resignation.—
If you persist in your resolution, your own time shall be mine. I should wish to know whether by the close of the present year, you mean the last of December or the fourth of March—if the first, it is so near at hand, that no time is to be lost, in considering of a successor.
I am, Sir, with great esteem / your most obedient / and humble Servant

John Adams.—